Citation Nr: 1446838	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO. 10-40 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine (upper back) disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In December 2013, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the claims file, the Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

In April 2014, the Board remanded the Veteran's claim in order to obtain outstanding private treatment records and an adequate medical opinion.  The record reflects that a single attempt was made to obtain records from Dr. Loray A. Blair-Britt in June 2014.  No response was received and no follow up attempt was made by the RO.  The Board's 2014 remand instructions specifically stated that the RO should make two attempts to obtain any outstanding records identified by the Veteran.  As the RO did not substantially comply with this directive, remand is necessary.

Further, the Veteran was provided a VA examination in July 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner provided a negative nexus opinion and explained that the service records were silent for cervical spine treatment or injury.  However, contrary to the examiner's reasoning, a January 1997 service treatment record indicated that the Veteran reported sharp pain in her upper back when she fell off of the stairs.  She had limited range of motion and was assessed with a contusion.  In addition, the Veteran complained of upper back pain shortly after separation from active service as noted in her July 1997 application.  The examiner's opinion is based on an inaccurate predicate and; therefore, the opinion is inadequate.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  A new opinion is required.  See Barr, id.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a notification letter and provide VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any treatment from a private health care provider for the disability on appeal.  If private records are identified, make two attempts for the records or make a finding that a second request is not required as the records do not exist or a second request would be futile.  The Veteran should be properly notified of any non-response/negative response.  See 38 C.F.R. § 3.159(e).  All attempts to obtain these records should be documented in the claims file.

2. Obtain a medical opinion from an appreciate VA clinician who has not yet reviewed the Veteran's claims folder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  If an examination is deemed necessary by the VA clinician, one should be scheduled.  Following a review of the claims file, including this remand, the examiner is requested to:

Express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that an upper back disability had its onset in active service or was otherwise caused by or related to active service.

In providing the aforementioned opinion, please discuss the January 1997 service treatment record wherein the Veteran complained of upper back pain and the Veteran's statements regarding the continuity of her pain as well as her report of upper back pain shortly after separation from active service. 

A complete rationale for all opinions must be provided.
 
3. After completing the above development, readjudicate the issue on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and her representative and return the appeal to the Board for review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).








_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



